UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7008



AFNAN JEROME PARKER,

                                            Plaintiff - Appellant,

          versus

SUPERINTENDENT PROFFITT; MAJOR FRAZIER; LIEU-
TENANT ROESSNER; SERGEANT WHALEN; SERGEANT
MCDANIELS;    CORPORAL   BREEDING;    CORPORAL
CRYSTAL; PRIVATE COLT; COUNSELOR JOHNSON;
DOCTOR PASTERNACK; DOCTOR IRVING; SERGEANT
MCCAFFERTY; COMMONWEALTH OF VIRGINIA; GOVERNOR
WILDER,
                                           Defendants - Appellees.



                            No. 96-7009


AFNAN JEROME PARKER,

                                            Plaintiff - Appellant,

          versus


SUPERINTENDENT PROFFITT; MAJOR FRAZIER; LIEU-
TENANT ROESSNER; SERGEANT WHALEN; SERGEANT
MCDANIELS;    CORPORAL   BREEDING;    CORPORAL
CRYSTAL; PRIVATE COLT; COUNSELOR JOHNSON;
DOCTOR PASTERNACK; DOCTOR IRVING; SERGEANT
MCCAFFERTY; COMMONWEALTH OF VIRGINIA; GOVERNOR
WILDER,

                                           Defendants - Appellees.
2
Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.     James H. Michael, Jr., Senior
District Judge. (CA-94-815-R)


Submitted:   March 27, 1997               Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.

Afnan Jerome Parker, Appellant Pro Se. Mark Douglas Loftis, WOODS,
ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Afnan Jerome Parker appeals from the district court's orders

(1) adopting the magistrate judge's recommendation and dismissing

all of the claims in his complaint except the Eighth Amendment

claim, (2) entering judgment on the jury verdict against Parker on

his Eighth Amendment claim, (3) denying his motion for preparation
of transcripts at government expense, and (4) refusing, for lack of

jurisdiction, to act on Parker's motion to amend or for a new trial

and motion to produce transcripts and court documents. We have

reviewed the record and the district court's opinions and find no
reversible error. Accordingly, we deny the Appellees' motion to

dismiss for failure to prosecute, deny Parker's motions for ap-

pointment of counsel and for a new trial, and affirm on the reason-

ing of the district court. Parker    v. Proffitt, No. CA-94-815-R
(W.D. Va. Apr. 26, 1996, and May 30, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                4